UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2447


PHILLIP O’BRIANT,

                    Plaintiff - Appellant,

             v.

JOHN SARBANES, Congressman,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:18-cv-03217-CCB)


Submitted: March 5, 2019                                          Decided: March 15, 2019


Before MOTZ, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip O’Briant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip O’Briant appeals the district court’s order dismissing his complaint under

28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See O’Briant v.

Sarbanes, No. 1:18-cv-03217-CCB (D. Md. Nov. 16, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2